Citation Nr: 0928619	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-09 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/asthma.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse





ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1956.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from 
a July 2005 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.

In May 2009, the Veteran testified at a Travel Board Hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

In June 2009 an audiological report was submitted on behalf 
of the Veteran.  As the appeal on this issue was withdrawn in 
May 2009, this matter is REFERRED to the RO for any action 
deemed necessary.

The issue of service connection for COPD/asthma is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

On May 22, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of the appeal of entitlement to an initial 
compensable rating for bilateral hearing loss was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of 
entitlement to an initial compensable rating for bilateral 
hearing loss by the Veteran have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time or during the course of 
hearing 
on the record before the Board promulgates a decision.  38 
C.F.R. § 20.202 (2008). Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2008).  During his Board hearing, the Veteran 
withdrew his appeal concerning entitlement to an initial 
compensable rating for bilateral hearing loss and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal of entitlement to an initial compensable rating 
for bilateral hearing loss is dismissed. 



REMAND

The Board notes that in June 2009, the Veteran, through his 
representative, submitted a medical opinion dated in May 
2009, but did not submit a waiver of RO adjudication.  
Although this medical opinion supports his claim, it does not 
contain 
a rationale for the physician's opinion.  Thus, the Veteran 
should be afforded a VA examination by a pulmonary specialist 
to determine whether his current disability is related to 
service.  

In addition, the Board notes that the Veteran's service 
personnel records have not been associated with the claims 
file.  As the Veteran contends he was exposed to asbestos, 
such records should be obtained. 

In May 2009, the Veteran submitted a release form for 
treatment records from Dr. Hicklin.  Such records should be 
requested.  Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After securing an updated release form 
if necessary, obtain and associate with 
the claims file all treatment records from 
Dr. Hicklin.  In addition, obtain relevant 
VA treatment records dating since February 
2009 from the VA Omaha Healthcare System 
and Central Iowa Healthcare System.

2.  Attempt to secure the Veteran's service 
personnel records through official 
channels.

3.  Schedule the Veteran for a VA 
examination by a pulmonary specialist in 
order to ascertain whether the Veteran's 
current respiratory disorder is related to 
service, to include exposure to asbestos 
and second hand smoke.  
The examiner must review the Veteran's 
claims file in conjunction with the 
examination.  All indicated tests or 
studies should be performed and the 
results reported. 

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine whether the Veteran's 
respiratory disorder is more likely, less 
likely, or at least as likely as not 
related to the Veteran's claimed exposure 
to asbestos and/or second hand smoke 
during his four year period of service.  
(The term, "as likely as not" does not 
mean "within the realm of medical 
possibility," but rather that the evidence 
of record is so evenly divided that, in 
the examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find 
against it.).  In rendering his/her 
opinion, the examiner should address the 
fact that the Veteran smoked in service 
and for approximately 10 years.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  After the above has been completed to 
the extent possible, readjudicate the 
claim.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case, and be given an opportunity to 
respond before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


